UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7314



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GANNY GEORGE MUSTAPHA, a/k/a Benjamin F.
Okorocha, a/k/a Ganny G. Mustapha, a/k/a
George Mustafa, a/k/a G, a/k/a G. Harris,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      James R. Spencer, Chief
District Judge. (CR-02-96; CA-04-618-3)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ganny George Mustapha, Appellant Pro Se. Gurney Wingate Grant, II,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Ganny George Mustapha, a federal prisoner, seeks to

appeal the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2000) motion.       An appeal may not be taken from the final

order in a post-conviction proceeding unless a circuit justice or

judge     issues   a   certificate    of     appealability.       28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have   independently   reviewed    the    record    and   conclude   that

Mustapha has not made the requisite showing.            Accordingly, we deny

Mustapha’s motion for a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                     - 2 -